                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                No. 7:11-CR-28-1-D

UNITED STATES OF AMERICA                      )
                                              )
                                              )                       ORDER TO SEAL MEDICAL
                                      vs.     )                       RECORDS (UNDER SEAL)
                                              )
                                              )
ANTHONY JULIUS SCROGGINS, SR.                 )
                                              )
Defendant.                                    )


       FOR GOOD CAUSE SHOWN, the Defendant's Motion to Seal Medical Records is

allowed and the ,Clerk is directed to seal this order, and Motion to Seal Medical Records, except

that the clerk is authorized to provide filed copies of the Court's ruling on said motion to counsel

for the Defendant and the Government.

        SO ORDERED, this the        .2.(    day of _ _J=,.-r-,_tA-___;__;:flc..:...;&<.=---a..c....r----1r---- 2021.




                                              Jam C. Dever III
                                              District Court Judge




          Case 7:11-cr-00028-D Document 51 Filed 01/21/21 Page 1 of 1
